DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed on August 5, 2021, with respect to anticipation by A.F. Bauer have been fully considered and are persuasive.  The 35 U.S.C. § 102(a)(1) rejection of claims 1, 7, 8, 12, and 15-17 has been withdrawn. 
Applicant’s arguments, see pages 12-16, filed on August 5, 2021, with respect to unpatentability over the prior art combination of A.F. Bauer and Navarro have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 2-6, 9-11, 13, 14, and 18-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-21 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method, performed by a footwear system as recited by independent claim 1, comprising the step of: 
causing the generator that is part of the footwear system to begin a second spin at a second time; 
where: 
the second time is after the first time; 

the second spin begins during the spin-down. 
The prior art of record, taken alone or in combination, does not teach or suggest a footwear system as recited by independent claim 9, comprising: 
a hardware transfer component configured to: 
transfer a first energy at a first time to a generator; and 
transfer a second energy at a second time to the generator; and 
a spring configured to: 
capture the first energy transferred by the hardware transfer component; and 
capture the second energy transferred by the hardware transfer component; 
where: 
the generator is configured to produce a second spin in response to reception of the second energy; 
the second time is after the first time; and 
the production of the second spin occurs before completion of the first spin. 
The prior art of record, taken alone or in combination, does not teach or suggest a method, performed by a wearable system as recited by independent claim 15, comprising the step of: 
causing a generator that is part of the wearable system to begin a second spin sequence over a second time span with a second power output range; 
where: 

the second time span follows the first time span; 
a low value of the first power output range is lower than a low value of the second power output range; and 
a high value of the first power output range is lower than a high value of the second power output range. 
Dependent claims 2-7, 10-14, and 16-21 are considered allowable due to their respective dependence on allowed independent claims 1, 9, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        August 13, 2021